Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on September 23, 2021 in response to the Office Action of June 23, 2021 is acknowledged and has been entered. Claims 1 and 11 have been amended. Claims 1-22 are pending and under examination in this Office Action.
Response to Amendment
Applicant's arguments with respect to claims 1-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under35 U.S.C. 103 to claims 1-22 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection section for details.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 and 11 recite the limitation “receiving, from the participant, navigation inputs from the participant” in line 7 and in line 5 respectively. It appears to the examiner that the twice cited “from the participant” is redundant. For examination purpose, the limitation “receiving, from the participant, navigation inputs from the participant” will read as “receiving, from the participant, navigation inputs.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 recite the limitation “the interrupting” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, “the interrupting” will read as “an interrupting.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (U.S. Pub. No. US 2005/0254775 A1), herein referred to as Hamilton, in view of van Duyne et al. (U.S. Patent No. US 6,859,784 B1), herein referred to as van Duyne, and in further view of Cohen et al. (U.S. Pub. No. US 2003/0115333 A1), herein referred to as Cohen.
In regard to claim 1, Hamilton teaches a method for an advanced user experience study (“... The present invention is an automated system and method for conducting a usability test ...” - para. [0018]) comprising:
	enabling recording on a device ( e.g. enabling various recording capabilities on a recorder source or user computer; FIG. 1; FIG. 2; FIG. 4; “... the computer hardware consists of a recorder source or user computer 50, a remote viewer computer 52, and a project manager computer 54, with each connected to one another over a network connection 56 ...” - para. [0052]; “... The capture options section 70 provides a camera option 140 which permits the recording of the video of the user from an attached camera 61 during the usability test, a microphone option 142 which permits the recording of the audio data from an attached microphone 57 during the usability test; a keyboard option 144 which permits the recording of the data related to the activity from the keyboard 55 of the recorder source computer 50 as entered by the user during the usability test ... a mouse clicks option 148 which permits the recording of the mouse clicks (left and right) occurring from the mouse 63 during the recording of the usability test; an application events option 150 which permits the recording of any and all windows events and web page changes ...” - para. [0062]); …
	providing the participant a task as part of a study ( e.g. asking the participant to perform the task of purchasing from a web site; “... A usability researcher is conducting a study ;
	recording the participant (FIG. 1; FIG. 2; FIG. 4; FIG. 5; “... In Step 107, the recording begins ...” - para. [0086]; “... Once the recording begins, proceed to Step 108 where the user performs the usability test ...” - para. [0087]; “... Recorder is installed and running on the recorder computer 50 that the user interacts with, recording everything that happens, including video of the screen, video of the user, and all the system events (i.e., mouse clicks, keyboard entry, Web page changes, window/dialog events, and text that appears onscreen.) ...” - para.
[0164]);
	redirecting the participant to a starting task ( e.g. directing the participant to start purchasing a software license; “... The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]);
	receiving, from the participant, navigation inputs from the starting task to a final task (e.g. recording the user interacting with e-commerce Web site from starting the purchasing process to completing the purchasing such as arriving at the receipt page; “… Recorder is installed and running on the recorder computer 50 that the user interacts with, recording everything that happens, including video of the screen, video of the user, and all the system events (i.e., mouse clicks, keyboard entry, Web page changes, window/dialog events, and text that appears onscreen.) …” – para. [0164]; “… After the user completes the task, the researcher saves the recording file created by Recorder …” – para. [0165]; see also para. [0157]); 
	comparing the final task to a set of validation conditions (e.g. determining the accumulated data for completing the purchasing process; “… In order to find out the details about how many actions and how long the task took for each user, the researcher will use Manager's search functionality … The researcher's goals are to determine: 1. How many Web pages a user viewed in order to complete the purchase 2. How long it took the user to complete the purchase 3. How many mouse clicks were required to complete the purchase …” – para. [0166] - [0170]); and …
	Hamilton does not explicitly teach, but van Duyne teaches providing a participant at least one survey question (Examine notes that the instant Specification recites survey questions to be used to screen the study participants or conduct the study. By consideration of the claimed subject matter and for examination purpose, this limitation is considered to screen the study participants; FIG. 4; “... A research project includes a questionnaire ... the questions are of the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in (or out) participants ...” - col. 5, ll. 16-40; “... If pre-screening is required, then a screening questionnaire is retrieved and presented to the candidate (416). The pre-screen results are evaluated (if any) (418) ...” - col. 12, ll. 16-31); …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in order to incorporate a method to screen the qualified usability research participants with a questionnaire as disclosed by van 
	Hamilton in view of van Duyne do not explicitly teach, but Cohen teaches collecting a different set of success metrics based upon which validation condition of the set of validation conditions was met (e.g. collecting a number of task statistics based on different statistics collection categories such as when a visitor completing a full task; “… A specific task can be expressed as a sequence of pages, or ‘steps’, that the visitor follows. During their visit to a system such as a web site the visitor might perform several tasks to accomplish their goals …” – para. 0034]; “… Any set of visits to a system such as web site can be analyzed to see if and how a particular task was performed … Finding occurrences of the task comprises the use of a pattern-matching algorithm. The present invention can identify occurrences of the full task (completions), or any sub-task made up of the first n steps of the task (partial completions) …” – para. [0066] – [0067]; “… Based on the occurrences of the task that are identified in a particular set of sessions, a number of task statistics are created. Statistics include, but are not limited to, started task versus site visits, overall completion counts, completed through step, step length, task efficiency (actual length in pages of performed task including non-task pages versus minimum if only task pages are visited), task completion time, click-ins and click-aways …” – para. [0120]; see also para. [0074] – [0118] disclosing the task identification algorithm; see also para. [0121] – [0128] disclosing the task statistics algorithm).

In regard to claim 2, Hamilton teaches wherein the device includes a desktop computer (e.g. user computer- para. [0052]), a laptop computer, a mobile device, a smartwatch, or smart glasses (FIG.1; “... the computer hardware consists of a recorder source or user computer 50, a remote viewer computer 52, and a project manager computer 54, with each connected to one another over a network connection 56 ...” - para. [0052]).
In regard to claim 3, Hamilton teaches further comprising confirming that the device (e.g. the recorder source or user computer- para. [0052]) is capable of audio and video recording 
In regard to claim 4, Hamilton does not explicitly teach, but van Duyne teaches further comprising disqualifying the participant based upon answers to one of the at least one survey question (e.g. screening out the participant based on the responses to screening questionnaire; “... A research project includes a questionnaire ... the questions are of the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in (or out) participants ...” - col. 5, ll. 16-40; “... If pre-screening is required, then a screening questionnaire is retrieved and presented to the candidate (416). The pre-screen results are evaluated (if any) (418) ... If the candidate does not pass then the candidate is not selected to participate and the research gathering terminates for this candidate (430) ...” - col. 12, ll. 16-31).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in order to incorporate a method to screen the qualified usability research participants with a questionnaire as disclosed by van Duyne. One of ordinary skilled in the art would have been motivated because the arts from Hamilton and van Duyne disclose the features of usability testing for products. Such incorporation would fine tune the research, minimize the length of the research and ensure the highest quality (van Duyne, col. 2, ll. 56-67 and col. 5, ll. 16-40).
In regard to claim 5, Hamilton teaches wherein the task is a navigation task (e.g. the task of navigating the web site to purchase product; “... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout 
In regard to claim 6, Hamilton teaches wherein the task is to find a particular product (e.g. a software license – para. [0164]) or class of products (“… The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]).
In regard to claim 7, Hamilton teaches wherein the task is finding an end URL (e.g. the task of reaching to the receipt page/successful checkout URL; “... The following is an example of the combination of the event and text search function to analyze the recording results and draw conclusions relating to an evaluation of the e-commerce portion of a company's website that promises an easy online purchase and checkout process. The goal is to find out: (1) the amount of time it takes the participant to get to the receipt page (time on task), (2) the number of web pages (and their URLs) the participant goes through to get to the receipt page ...” – para [0157]).
In regard to claim 8, Hamilton teaches wherein the validation condition includes either a success indicator (e.g. the user successfully purchasing a software license from the web site - para. [0165]), a failure indicator or abandonment by the participant 
In regard to claim 9, Hamilton teaches wherein the success indicator includes at least one of arriving at a particular URL (e.g. arriving at the URL indicating successful purchasing such as the receipt page - para. [0164] and [0165]), arriving at a URL including a keyword, answering a success question or a timer (“... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]; “... After the user completes the task, the researcher saves the recording file created by Recorder ...” - para. [0165]).
In regard to claim 10, Hamilton teaches further comprising filtering ... the recording by the validation condition (e.g. searching and analyzing the recording by completion of the purchase; FIG. 3; “... In Step 124, the analysis of the recordings begins. The recordings may be searched and viewed, sections of the recordings that are of particular interest may be marked, and segments of the recordings may be isolated ...” - para. [0139]; “... In Step 125, the recordings may be searched and viewed as illustrated in the Search pane 324 of FIG. 9. A clearer depiction of the Search pane 324 is illustrated in FIG. 11 ...” - para. [0140]; “... In order to find out the details about how many actions and how long the task took for each user, the researcher will use Manager's search functionality. The researcher's goals are to determine: 1. How many Web pages a user viewed in order to complete the purchase 2. How long it took the user to complete the purchase 3. How many mouse clicks were required to complete the purchase ...” - para. [0166], [0167], [0168], [0169] and [0170]).
	Hamilton does not explicitly teach, but van Duyne teaches filtering answers to the at least one survey question (e.g. screening in or out the participant based on the responses to  the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in ( or out) participants ...” - col. 5, ll. 16-40) and ...
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in order to incorporate a method to screen the qualified usability research participants with a questionnaire as disclosed by van Duyne. One of ordinary skilled in the art would have been motivated because the arts from Hamilton and van Duyne disclose the features of usability testing for products. Such incorporation would fine tune the research, minimize the length of the research and ensure the highest quality (van Duyne, col. 2, ll. 56-67 and col. 5, ll. 16-40).
In regard to claim 11, Hamilton teaches a system for an advanced user experience study (“... The present invention is an automated system and method for conducting a usability test ...” - para. [0018]) comprising:
	a device for enabling recording (e.g. a recorder source or user computer for enabling various recording capabilities; FIG.1; FIG. 2; FIG. 4; “... the computer hardware consists of a recorder source or user computer 50, a remote viewer computer 52, and a project manager computer 54, with each connected to one another over a network connection 56 ...” - para. [0052]; “... The capture options section 70 provides a camera option 140 which permits the recording of the video of the user from an attached camera 61 during the usability test, a ;
	a study administrator (e.g. a usability researcher- para. [0164]) for ... providing the participant a task (e.g. asking the participant to perform the task of purchasing from a web site; “... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]),
	recording the participant (FIG. 1; FIG. 2; FIG. 4; FIG. 5; “... In Step 107, the recording begins ...” - para. [0086]; “... Once the recording begins, proceed to Step 108 where the user performs the usability test ...” - para. [0087]; “... Recorder is installed and running on the recorder computer 50 that the user interacts with, recording everything that happens, including video of the screen, video of the user, and all the system events (i.e., mouse clicks, keyboard entry, Web page changes, window/dialog events, and text that appears onscreen.) ...” - para.
[0164]),
redirecting the participant to a starting task ( e.g. directing the participant to start purchasing a software license; “... The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]),
	receiving, from the participant, navigation inputs from the starting task to a final task (e.g. recording the user interacting with e-commerce Web site from starting the purchasing process to completing the purchasing such as arriving at the receipt page; “… Recorder is installed and running on the recorder computer 50 that the user interacts with, recording everything that happens, including video of the screen, video of the user, and all the system events (i.e., mouse clicks, keyboard entry, Web page changes, window/dialog events, and text that appears onscreen.) …” – para. [0164]; “… After the user completes the task, the researcher saves the recording file created by Recorder …” – para. [0165]; see also para. [0157]), 
	comparing the final task to a set of validation conditions (e.g. determining the accumulated data for completing the purchasing process; “… In order to find out the details about how many actions and how long the task took for each user, the researcher will use Manager's search functionality … The researcher's goals are to determine: 1. How many Web pages a user viewed in order to complete the purchase 2. How long it took the user to complete the purchase 3. How many mouse clicks were required to complete the purchase …” – para. [0166] - [0170]), and …
	Hamilton does not explicitly teach, but van Duyne teaches providing a participant at least one survey question (Examine notes that the instant Specification recites survey questions to be used to screen the study participants or conduct the study. By consideration of the claimed subject matter and for examination purpose, this limitation is considered to screen  participants; FIG. 4; “... A research project includes a questionnaire ... the questions are of the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in (or out) participants ...” - col. 5, ll. 16-40; “... If pre-screening is required, then a screening questionnaire is retrieved and presented to the candidate (416). The pre-screen results are evaluated (if any) (418) ...” - col. 12, ll. 16-31), …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in order to incorporate a method to screen the qualified usability research participants with a questionnaire as disclosed by van Duyne. One of ordinary skilled in the art would have been motivated because the arts from Hamilton and van Duyne disclose the features of usability testing for products. Such incorporation would fine tune the research, minimize the length of the research and ensure the highest quality (van Duyne, col. 2, ll. 56-67 and col. 5, ll. 16-40).
	Hamilton in view of van Duyne do not explicitly teach, but Cohen teaches collecting a different set of success metrics based upon which validation condition of the set of validation conditions was met (e.g. collecting a number of task statistics based on different statistics collection categories such as when a visitor completing a full task; “… A specific task can be expressed as a sequence of pages, or ‘steps’, that the visitor follows. During their visit to a system such as a web site the visitor might perform several tasks to accomplish their goals …” – para. 0034]; “… Any set of visits to a system such as web site can be analyzed to see if and how 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne and further in view of Cohen in order to incorporate a method to identify the tasks performed by a visitor of a website and collect various statistics data of the visitor’s sessions as disclosed by Cohen. One of ordinary skilled in the art would have been motivated because the arts from Hamilton, van Duyne and Cohen disclose the features of usability testing for products. Such incorporation would help to maximize the business effectiveness of a website, reduce the cost of maintaining the website and direct marketing campaigns (Cohen, para. [0004] – [0005]).
In regard to claim 12, Hamilton teaches wherein the device includes a desktop computer (e.g. user computer- para. [0052]), a laptop computer, a mobile device, a smartwatch, or smart glasses (FIG.1; “... the computer hardware consists of a recorder source 
In regard to claim 13, Hamilton teaches wherein the study administrator is further for confirming that the device (e.g. the recorder source or user computer- para. [0052]) is capable of audio and video recording (e.g. the components of the recorder source or user computer enabling the audio and video recording; FIG. 1; “... The recorder source or user computer 50 consists of a central processing unit 51, a computer screen 53, a keyboard 55, a mouse 63, a microphone 57, speakers 59, and a camera 61 ...” - para. [0052]; “... the recorder source or user computer 50 and the project manager computer54 should provide ... 64 megabyte video card ... windows-compatible sound card ...” - para. [0053]).
In regard to claim 14, Hamilton does not explicitly teach, but van Duyne teaches further comprising disqualifying the participant based upon answers to one of the at least one survey question (e.g. screening out the participant based on the responses to screening questionnaire; “... A research project includes a questionnaire ... the questions are of the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in (or out) participants ...” - col. 5, ll. 16-40; “... If pre-screening is required, then a screening questionnaire is retrieved and presented to the candidate (416). The pre-screen results are evaluated (if any) (418) ... If the candidate does not pass then the candidate is not selected to participate and the research gathering terminates for this candidate (430) ...” - col. 12, ll. 16-31).

In regard to claim 15, Hamilton teaches wherein the task is a navigation task (e.g. the task of navigating the web site to purchase product; “... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]).
In regard to claim 16, Hamilton teaches wherein the task is to find a particular product (e.g. a software license – para. [0164]) or class of products (“… The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]).
In regard to claim 17, Hamilton teaches wherein the task is finding an end URL (e.g. the task of reaching to the receipt page/successful checkout URL; “... The following is an example of the combination of the event and text search function to analyze the recording results and draw conclusions relating to an evaluation of the e-commerce portion of a company's website that promises an easy online purchase and checkout process. The goal is to find out: (1) the amount of time it takes the participant to get to the receipt page (time on task), (2) the number 
In regard to claim 18, Hamilton teaches wherein the validation condition includes either a success indicator (e.g. the user successfully purchasing a software license from the web site - para. [0165]), a failure indicator or abandonment by the participant (“... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]; “... After the user completes the task, the researcher saves the recording file created by Recorder ...” - para. [0165]).
In regard to claim 19, Hamilton teaches wherein the success indicator includes at least one of arriving at a particular URL (e.g. arriving at the URL indicating successful purchasing such as the receipt page - para. [0164] and [0165]), arriving at a URL including a keyword, answering a success question or a timer (“... A usability researcher is conducting a study to determine how many actions a user must take in order to complete the checkout process on an e-commerce Web site. The researcher meets with a user and asks them to perform the task of purchasing a software license from the site ...” - para. [0164]; “... After the user completes the task, the researcher saves the recording file created by Recorder ...” - para. [0165]).
In regard to claim 20, Hamilton teaches further comprising an analyzer (e.g. Manager - para. [0166]) for filtering ... the recording by the validation condition (e.g. searching and analyzing the recording by completion of the purchase; FIG. 3; “... In Step 124, the analysis of the recordings begins. The recordings may be searched and viewed, sections of the recordings  and segments of the recordings may be isolated ...” - para. [0139]; “... In Step 125, the recordings may be searched and viewed as illustrated in the Search pane 324 of FIG. 9. A clearer depiction of the Search pane 324 is illustrated in FIG. 11 ...” - para. [0140]; “... In order to find out the details about how many actions and how long the task took for each user, the researcher will use Manager's search functionality. The researcher's goals are to determine: 1. How many Web pages a user viewed in order to complete the purchase 2. How long it took the user to complete the purchase 3. How many mouse clicks were required to complete the purchase ...” - para. [0166], [0167], [0168], [0169] and [0170]).
	Hamilton does not explicitly teach, but van Duyne teaches an analyzer (e.g. screening engine - col. 6, l. 66 - col. 7, l. 12) for filtering answers to the at least one survey question (e.g. screening in or out the participant based on the responses to screening questionnaire; “... A research project includes a questionnaire ... the questions are of the form of index questions and benchmark questions ...” - col. 4, ll. 40-44; “... Benchmark questions gather information about the participant. Benchmarks can be used as screening factors to determine which candidates should be selected to be participants in a particular research project ... the responses to the benchmark questions can be used to screen in ( or out) participants ...” - col. 5, ll. 16-40) and ...
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in order to incorporate a method to screen the qualified usability research participants with a questionnaire as disclosed by van Duyne. One of ordinary skilled in the art would have been motivated because the arts from Hamilton and van Duyne disclose the features of usability testing for products. Such .
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (U.S. Pub. No. US 2005/0254775 A1), herein referred to as Hamilton, in view of van Duyne et al. (U.S. Patent No. US 6,859,784 B1), herein referred to as van Duyne, in view of Cohen et al. (U.S. Pub. No. US 2003/0115333 A1), herein referred to as Cohen, and in further view of West (U.S. Pub. No. US 2007/0209010 A1), herein referred to as West.
In regard to claim 21, Hamilton in view of van Duyne and further in view of Cohen do not explicitly teach, but West teaches wherein an interrupting includes asking the participant a question or request an activity from the participant (e.g. stopping time measurement for completing the task and presenting the step-by-step instructions to the participant and inquiring the participant to input the steps of causing difficulty; FIG. 7; “... The task failure input causes the method to stop measuring the amount of time taken on the task (e.g., by recording a second time stamp), and step-by-step instructions for completing the task are presented to the participant at step 144 ... After reviewing the step-by-step instructions, the test participant inputs one or more comments at step 146 to indicate which one or more steps in the task caused the difficulty. At step 148, the test participant closes the additional window with the step-by-step instructions, and the method proceeds to step 150 ...” - para. [0024]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in view of Cohen and further in view of West in order to incorporate a method to take one or more inputs via the test interface to determine if the task was performed successfully as disclosed by West. One of ordinary 
In regard to claim 22, Hamilton in view of van Duyne and further in view of Cohen do not explicitly teach, but West teaches wherein an interrupting includes asking the participant a question or request an activity from the participant (e.g. stopping time measurement for completing the task and presenting the step-by-step instructions to the participant and inquiring the participant to input the steps of causing difficulty; FIG. 7; “... The task failure input causes the method to stop measuring the amount of time taken on the task (e.g., by recording a second time stamp), and step-by-step instructions for completing the task are presented to the participant at step 144 ... After reviewing the step-by-step instructions, the test participant inputs one or more comments at step 146 to indicate which one or more steps in the task caused the difficulty. At step 148, the test participant closes the additional window with the step-by-step instructions, and the method proceeds to step 150 ...” - para. [0024]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hamilton in view of van Duyne in view of Cohen and further in view of West in order to incorporate a method to take one or more inputs via the test interface to determine if the task was performed successfully as disclosed by West. One of ordinary skilled in the art would have been motivated because the arts from Hamilton, van Duyne, Cohen and West disclose the research to improve the user experience for studied products. .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448